Citation Nr: 0019543	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-15 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
August 1947 and from September 1951 to December 1969.  The 
veteran died in March 1997.  The surviving spouse is the 
appellant.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the September 1997 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for cause of the 
veteran's death.  


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service department records show that the veteran performed 
engineering functions in service.  

The veteran's lungs, chest, respiratory system, and chest x-
rays were normal in June 1943, December 1943, February 1946, 
February 1947, July 1947, December 1950, July 1951, November 
1955, November 1956, December 1957, December 1959, and 
January 1962.  

In September 1965, the veteran had a mild chronic cough and 
dyspnea.  The examiner opined that the veteran had emphysema, 
which was not disabling.  

The April 1969 examination report states that the veteran's 
lungs and chest were normal, and no pertinent defects or 
diagnoses are noted.  The September 1969 retirement 
examination report states that the veteran's lungs and chest 
were normal, no pertinent defects or diagnoses are noted, and 
the veteran denied a history of cancer.  

Service medical records do not otherwise mention asbestos or 
cancer.  

The veteran had x-rays in December 1996 as a follow-up to 
having a paralyzed left hemidiaphragm, status post thoracic 
aneurysm repair, and a left upper lung lesion.  The x-ray 
report states that there was a major abnormality of which the 
veteran's physician was aware.  The x-ray examiner wrote, 
"Does this patient have a history of asbestos exposure?"  

Late in December 1996, the veteran reported a history of 
exposure to asbestos, and the impression was a probable 
malignancy.  Still later in December 1996, a needle biopsy of 
the left upper lung revealed malignant cells most consistent 
with small cell carcinoma.  

The veteran died in March 1997.  The record of inpatient 
treatment, dated April 1997, states that metastatic small 
cell lung cancer was the underlying cause of the veteran's 
death.  

The unamended April 1997 death certificate states that the 
immediate cause of death was a right middle cerebral artery 
cerebral vascular accident and that the underlying causes of 
death were small cell lung cancer and atrial fibrillation.  
However, the attached June 1997 amendment states that the 
immediate cause of death was small cell lung cancer, and no 
underlying causes of death are listed.  

The March 1998 notice of disagreement alleges that a nurse 
told the appellant that the veteran's lungs had lots of scar 
tissue from asbestos exposure 40 years earlier, a time in 
which he was tearing down old buildings in Italy.  The 
September 1998 appeal further alleges that the veteran had no 
medical history of being treated for lung cancer prior to 
December 1996.  The September 1998 appeal and April 1999 
statement allege that doctors told the veteran and the 
appellant that the veteran had asbestos-related cancer caused 
by asbestos exposure 35-40 years earlier.  The appellant's 
June 1999 statement indicates that the veteran told her that 
he had been exposed to asbestos in service.  

The appellant, assisted by her representative, provided sworn 
testimony at a travel board hearing in June 2000.  The 
appellant believes that the December 1996 medical records 
revealed exposure to asbestos and that a doctor had stated 
that the veteran had positive asbestos exposure in the past.  
She testified that the veteran was exposed to asbestos during 
building demolitions in the military in Italy.  
She testified that, in December 1996, a doctor and a nurse 
both told her that veteran was dying from cancer asbestosis 
from service 35 years earlier.  

Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected disability claims brought 
by the veteran before his death; therefore, the claim must be 
well grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995);  
38 C.F.R. § 20.1106 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]." 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).
In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Continuous service for 90 days or more during a period of war 
or peacetime service after December 31, 1946, and post 
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (1999).

If not shown during service, service connection may be 
granted for malignant tumors if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years subsequent to 
separation does not preclude the eventual development of the 
disease.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21; 38 C.F.R. § 3.303(d) (1999).

The time length of exposure is not material, as individuals 
with relatively brief exposures of less than one month have 
developed asbestos-related disorders.  See Department of 
Veterans Benefits of the Veterans Administration, Asbestos-
Related Diseases, DVB Circular 21-88-8 (May 11, 1988).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).  

To constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(1999).  

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself or a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (1999); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The claim of entitlement to service connection for cause of 
the veteran's death is not well grounded.  

The medical evidence includes a diagnosis of a current 
disability.  The March 1997 certificate of death, amended in 
June 1997, states that the immediate cause of the veteran's 
death was small cell lung cancer.  

The claim is not well grounded because the appellant does not 
meet the second Caluza requirement.  Service connection was 
not in effect for small cell lung cancer  at the time of the 
veteran's death, and the medical evidence does not show an 
in-service diagnosis or treatment for asbestos exposure or 
cancer.  

The claim of entitlement to service connection for cause of 
the veteran's death is also not well grounded because the 
medical evidence does not include a nexus opinion relating 
the cause of the veteran's death to an in-service injury or 
disease.  Although the appellant and her representative 
allege that exposure to asbestos in service caused the 
veteran's small cell lung cancer many years later, they are 
lay persons who are not competent to diagnose the cause of 
the veteran's death.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's cause of death is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

The veteran's representative contends that a December 1996 
examiner stated that the veteran had positive asbestos 
exposure in the past.  However, a review of the December 1996 
treatment report reveals that the veteran himself reported a 
history of asbestos exposure in the past, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  In any event, service medical records 
do not mention asbestos exposure or cancer.  

The appellant has contended that VA medical personnel 
including a nurse and physicians advised that the veteran had 
lots of scar tissue in his lungs from asbestos exposure 40 
years prior, and that the veteran had asbestos-related cancer 
caused by asbestos exposure 30-40 years earlier.  

However, the competent medical evidence of record is totally 
negative for such scar tissue in the lungs, asbestosis, or 
the veteran having been diagnosed with a cancer linked to 
service on the basis of any incident of service including any 
alleged asbestos exposure in service.

The appellant's own statements of what was told to her by VA 
medical personnel are inadequate to well ground her claim 
because such statements are filtered through a layman's 
sensibilities (the appellant's) and are therefore simply too 
attenuated and unreliable to constitute medical evidence 
sufficient to well ground the claim.  Carbino v. Gober, 10 
Vet. App. 507, 510 (1997).  The medical evidentiary record in 
its entirety is devoid of any finding of asbestosis.

The veteran was thought on one occasion in service to have 
emphysema which was not considered disabling.  Such disorder 
was not shown in later dated service medical records to 
include the retirement examination.  The post service medical 
record is silent for any finding of emphysema, and in any 
event the post service competent medical evidence of record 
is absent any finding of an asbestos related disorder linked 
to any alleged asbestos exposure in service.

In addition, there is no evidence that the veteran was 
diagnosed with any chronic respiratory disease in service or 
during an applicable presumption period. Nor is there medical 
evidence of a relationship between the veteran's small cell 
lung cancer and any alleged continuity of symptomatology.  
Voerth v. West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999); 
McManaway v. West, No. 97-280 (U.S. Vet. App. Sept. 29, 
1999); Savage v. Gober, 10 Vet. App. 488 (1997).  In this 
regard, the record is clear in showing that chronic 
respiratory disease was not found present by competent 
medical evidence of record until 1996, and such disease has 
not been linked to service on any basis, to include alleged 
asbestos exposure.

The appellant's own opinions and statements will not suffice 
to well ground her claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's lung cancer is related to a disease incurred during 
service as the result of asbestos exposure.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the appellant has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well grounded her claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board concludes that the appellant has 
not presented or identified probative medical evidence of a 
current diagnosis of an asbestos related disease resulting in 
the veteran's death that has been linked to service by 
competent medical authority.  Consequently, the Board 
concludes that her claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded, 
the doctrine of reasonable doubt has no application to her 
claim.

VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

The appellant, not having submitted a well-grounded claim of 
entitlement to service connection for cause of the veteran's 
death, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

